Citation Nr: 9902188	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-49 027	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


DISMISSAL

The veteran served on active duty from December 1952 to 
September 1955, from December 1955 to January 1956, and from 
February 1956 to December 1957.

This case comes to the Board of Veterans Appeals (Board) 
from a June 1994 RO decision which denied the veterans claim 
for waiver of recovery of an overpayment of disability 
pension benefits, in the calculated amount of $6,961.00.  The 
veteran appealed this determination.  In an October 1998 
decision, the RO granted the veteran's request for a waiver.  
The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (d)(5) (West 1991); 38 C.F.R. 
§ 20. 202 (1998).  Inasmuch as the RO has granted the benefit 
sought on appeal, there remain no allegations of error of 
fact or law for appellate consideration, and it is ORDERED 
that the appeal is DISMISSED.


		
L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.
- 2 -
